DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 18-35 of U.S. Application 16/877,120 filed on June 01, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Claims 1-17 have been cancelled.
Claims 18-35 have been entered. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 06/01/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 18-35 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a hall sensor structure comprising: wherein the well region and the second semiconductor contact region overlap in an overlap region that extends from the top side of the semiconductor body into the semiconductor body, the overlap region being formed along and overlapping an edge of the well region, and -2-Application No.: 16/877,120 wherein the second semiconductor contact region extends along at least one edge and at most along three edges of the well region in combination with the other limitations of the claim. 

Claims 19-35 are also allowed as they depend on allowed claim 18.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagano et al (USPGPub 20040232494): discloses semiconductor with a separator that reached the semiconductor well.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868